                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                    5:20-cv-00152-KDB
                               (5:15-cr-00073-KDB-DCK-3)

CARLOS ANTONIO FLORES,                              )
                                                    )
                        Petitioner,                 )
                                                    )
vs.                                                 )              ORDER
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                  Respondent.                       )
________________________________________            )

         THIS MATTER is before the Court on Petitioner’s Motion for Extension of Time [Doc.

6], in which Petitioner seeks an additional 120 days to reply to the Government’s Response to his

Motion to Vacate.

         UPON MOTION of the Petitioner [Doc. 6] for an enlargement of time within which he

must file his reply to the Government’s response under 28 U.S.C. § 2255, and for good cause

shown,

         IT IS HEREBY ORDERED that the Petitioner’s Motion [Doc. 6] is GRANTED IN

PART and the Petitioner shall have until March 29, 2021 to file his reply.

 Signed: February 2, 2021




           Case 5:20-cv-00152-KDB Document 7 Filed 02/02/21 Page 1 of 1
